

114 HR 5786 IH: Community Protection and Preparedness Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5786IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. DeFazio (for himself, Mr. Walden, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for a rail spill preparedness fund, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Community Protection and Preparedness Act of 2016. 2.Rail spill preparedness fund (a)In generalChapter 51 of title 49, United States Code, is amended by inserting after section 5110 the following:
				
					5111.Rail spill preparedness fund
 (a)Establishment of Rail AccountThere is established in the Oil Spill Liability Trust Fund a separate account to be known as the Rail Account consisting of such amounts as may be appropriated, credited, deposited, or transferred to such account as provided in this section.
 (b)Fee for certain railroad tank cars transporting Class 3 flammable liquidsNot later than October 1, 2017, and annually thereafter, the Secretary shall impose a fee of $1,500 for each DOT–111 specification railroad tank car, including each CPC–1232 tank car, used to transport Class 3 flammable liquids during the previous fiscal year that, at the time such tank car was used, did not meet the DOT–117, DOT–117P, or DOT–117R specifications in part 179 of title 49, Code of Federal Regulations. Such fee shall be—
 (1)paid by each person who causes such liquids to be transported by such a tank car in commerce; and (2)imposed regardless of—
 (A)train composition; or (B)the phase-out schedule under section 7304(b) of the FAST Act (49 U.S.C. 20155 note).
 (c)LimitationA fee imposed pursuant to subsection (b) may not be imposed on a railroad carrier that transports Class 3 flammable liquids.
 (d)Means of collectionThe Secretary shall prescribe procedures to collect the fees described in subsection (b). The Secretary may use a department, agency, or instrumentality of the United States Government or of a State or local government to collect the fee and may reimburse the department, agency, or instrumentality a reasonable amount for its services.
 (e)DepositsAmounts equivalent to the fees collected pursuant to subsection (b) shall be deposited into the Rail Account.
 (f)ExpendituresAmounts deposited pursuant to subsection (e) shall be available to the Secretary, without need of further appropriation, only for the following purposes:
 (1)The payment of removal and remediation costs and other costs, expenses, claims, and damages related to an accident or incident involving the transportation of Class 3 flammable liquids by rail.
 (2)For the Secretary to make grants to States and Indian tribes to— (A)to develop, improve, and carry out emergency plans under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) related to an accident or incident involving the transportation of Class 3 flammable liquids by rail, including ascertaining flow patterns of Class 3 flammable liquids on lands under the jurisdiction of a State or Indian tribe and lands of another State or Indian tribe;
 (B)to develop and train regional hazardous material emergency response teams to prepare for an accident or incident involving the transportation of Class 3 flammable liquids by rail;
 (C)to train public sector employees to respond to accidents and incidents involving the transportation of Class 3 flammable liquids by rail consistent with the requirements of section 5116; and
 (D)for any other measures that the Secretary, in consultation with States and Indian tribes, determines necessary to assist such States and Indian tribes in preparing for accidents and incidents involving the transportation of Class 3 flammable liquids by rail.
 (g)Public sector training standardsTo the extent that a grant under subsection (f) is used to train emergency responders, the State or Indian tribe shall ensure that the emergency responders who receive training under the grant have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials, including the transportation of Class 3 flammable liquids by rail.
 (h)No effect on compliance or liability under Federal or State lawNothing in this section may be construed to affect or limit the application of, obligation to comply with, or liability under any Federal or State law.
						(i)Definitions
 (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)Railroad carrierThe term railroad carrier has the meaning given such term in section 20102. . (b)Conforming amendmentThe analysis for chapter 51 of title 49, United States Code, is amended by inserting after the item relating to section 5110 the following new item:
				
					
						5111. Rail spill preparedness fund..
			3.Increased inspections of certain rail track
 (a)In generalNot later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to require each Class I railroad carrier to inspect all track where an accident or incident involving the transportation of flammable liquids or material poisonous or toxic by inhalation by rail could affect a high consequence area, in accordance with a schedule prescribed by the Secretary.
 (b)Method of inspectionThe inspections required under subsection (a) shall be carried out— (1)on foot; and
 (2)periodically, by a gage restraint measurement system, as described in section 213.110 of title 49, Code of Federal Regulations.
 (c)Remedial actionIf the individual making an inspection required under subsection (a) finds a deviation from the requirements of part 213 of title 49, Code of Federal Regulations, the individual shall immediately initiate remedial action.
 (d)Other railroad carriersNothing in this section shall be construed to restrict the discretion of the Secretary to require railroad carriers other than Class I railroad carriers to inspect track in accordance with this section. In exercising such discretion, the Secretary shall consider the risk to the public and to railroad employees associated with the operations of the railroad carrier and the transportation of flammable liquids or material poisonous or toxic by inhalation by rail.
 (e)DefinitionsIn this section: (1)High consequence areaThe term high consequence area means—
 (A)a commercially navigable waterway, which means a waterway where a substantial likelihood of commercial navigation exists;
 (B)a high population area, which means an urbanized area, as defined and delineated by the Census Bureau, that contains 50,000 or more people and has a population density of at least 1,000 people per square mile;
 (C)an other populated area, which means a place, as defined and delineated by the Census Bureau, that contains a concentrated population, such as an incorporated or unincorporated city, town, village, or other designated residential or commercial area; or
 (D)an unusually sensitive area, including a drinking water or ecological resource area that is unusually sensitive to environmental damage.
 (2)Material poisonous or toxic by inhalationThe term material poisonous or toxic by inhalation has the meaning given the terms material poisonous by inhalation and material toxic by inhalation in section 171.8 of title 49, Code of Federal Regulations.
 (3)Other definitionsThe definitions contained in section 20102 of title 49, United States Code, shall apply to this section.
 4.Track safety specialistsThere are authorized to be appropriated such sums as may be necessary for the Administrator of the Federal Railroad Administration to hire a minimum of 2 additional track safety specialists per region.
		